Jay H. v City of New York (2017 NY Slip Op 03706)





Jay H. v City of New York


2017 NY Slip Op 03706


Decided on May 9, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2017

Acosta, J.P., Renwick, Mazzarelli, Gische, Gesmer, JJ.


16006/06 3948 3947

[*1]Jay H., etc., Plaintiff-Appellant, James H., et al., Plaintiffs,
vThe City of New York, et al., Defendants-Respondents,

Appeals having been taken to this Court by the above-named appellant from orders of the Supreme Court, Bronx County (Mary Ann Brigantti, J.), entered on or about April 7, 2015, and on or about October 14, 2015,
And said appeals having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated April 13, 2017,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: MAY 9, 2017
CLERK